El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
• La Asociación de Padres Capuchinos de Pennsylvania en Puerto Rico, Inc., pidió a esta Corte Suprema que ordenara la expedición de un auto de certiorari reclamando los proce-dimientos en el pleito número 13505 seguido en la Corte de Distrito de San Juan por Manuel Tous Soto contra la Franciscan Educational Conference en cobro de $7,125 con inte-reses legales desde la fecha de la notificación de la demanda y costas en caso de oposición, y con vista de ellos anulara la resolución de la dicha corte de febrero 28 último, por virtud de la cual dejó sin efecto una orden previa que había dic-tado concediéndole permiso para intervenir en el pleito.
El auto fue expedido y los procedimientos se encuentran ante nosotros. Las partes han presentado amplios alegatos en apoyo de sus respectivas posiciones.
A nuestro juicio debe permitirse la intervención solici-tada. Aparece claramente que por escritura pública la Franciscan Educational Conference, demandada en el pleito nú-mero 13505, traspasó todos sus bienes a la peticionaria Aso-ciación de Padres Capuchinos de Pennsylvania en Puerto Rico, comprometiéndose ésta a pagar las deudas de aquélla'. Entre esas deudas figura una a favor de la Pía Unión de San Antonio por la cantidad de $7,125, que la peticionaria se comprometió a devolver sin intereses y sin término prefijado para la devolución. El traspaso se hizo con anterioridad a *198h¡ interposición de la demanda en el pleito número 13505. Así las cosas, Manuel Tons Soto, alegando qne la Unión Pía de San Antonio de Padna le Rabia cedido el crédito qne tenía contra la Franciscan Edncational Conference, inició el repetido pleito contra ella.
No sólo alegó la peticionaria en sn moción de interven-ción y en la demanda acompañada a la misma, presentadas rápidamente al enterarse de la existencia del pleito, qne ella era la persona responsable del pago, sino qne tenía informa-ción qne creía cierta de qne la demandada estaba en inteli-gencia con el demandante para dejar qne se dictara sentencia en rebeldía y qne la Pía U-nión no pudo ceder válidamente sn crédito a Manuel Tons Soto por estar formado por donati-vos recibidos de personas piadosas para fines de caridad pú-blica y no para nso de particulares. Se lian suscitado y dis-entido cuestiones de derecho canónico qne no expondremos siquiera. Serán propias para resolverlas en el litigio y nada debe adelantarse qne pueda tender a prejuzgarlas. Bastará decir, a los fines de la intervención, qne el interés de la peticionaria en el litigio es .evidente. En verdad es de hecho la parte demandada, ya qne asumió y no rehúsa la responsabilidad de la Franciscan Edncational Conference. A primera vista parece desprenderse que los fines de la jus-ticia se beneficiarán con la intervención de la peticionaria en el litigio.
Creemos conveniente citar lo qne sigue del caso de Orcasitas v. Somoza, 27 D.P.R. 501:
"El interés ‘directo’ e ‘inmediato’, que según la jurisprudencia, deberá tener un interventor en el asunto principal, como regla general, ‘debe ser de tal naturaleza, que de no haberse incoado la acción original, y de haberla incoado el interventor desde el principio como único demandante hubiera éste podido obtener sentencia en su favor cuando menos en parte del remedio perseguido; o de haberse enta-blado el pleito desde el principio en su contra como demandada, hu-biera podido derrotar, cuando menos en parte, las pretensiones del demandante. ’
*199“Cuando como en el presente caso los hechos alegados, y que de-berán tenerse como ciertos para los fines de determinar el interés de un interventor en un pleito, no sólo hubieran constituido una buena defensa de haberse incoado el pleito desde el principio en contra de la interventora solamente, sino que concluyentemente demuestran que dadas las circunstancias alegadas, la interventora es en reali-dad de verdad la única y verdadera demandada, es de estimarse que quien solicita permiso para presentar y radica su demanda de in-tervención, tiene el interés ‘directo’ e ‘inmediato’ a que se refiere la jurisprudencia.”
Debe arralarse la resolución de que se queja la peticiona-ria y ordenarse a la corte que permita la intervención de dicha peticionaria en el litigio de que se trata, concedién-dole un término de cinco días para archivar una demanda enmendada, dada la premura con que se vió obligada a pre-sentar la primera y el mayor estudio que el tiempo trans-currido y las cuestiones que se han suscitado le ha permitido hacer del asunto.